Haney, J.
This appeal was assigned for oral argument during the April, 1896, term. None was made, and the case *36was taken under advisement upon appellant’s abstract and respondent’s additional abstract. No printed brief has been filed by appellant, containing a statement of the points relied on for a reversal. Every presumption prevails in favor of the court below. It is not the duty of this court to seek for errors. When not pointed out by a printed brief, it will be assumed that none exist, or that they have been abandoned, and the judgment or order appealed from may, in the discretion of this court, be dismissed or affirmed. Sup. Ct. Rules, 14, 27. It is a well recognized rule of appellate procedure that all questions on which a decision of the court is desired must be discussed, otherwise they will be regarded as waived, and that, where no brief or argument on the merits is filed or submitted by appellant, it will be presumed that the appeal has been abandoned. 5 Enc. PI. & Prae. 717; Raynor v. Raynor (Iowa) 42 N. W. 184; Lamp v. Sievers (Iowa) 23 N. W. 276; Moses v. Hanchett (Iowa) 6 N. W. 140; Busch v. Fisher (Mich.) 50 N. W. 788; Smith v. Bean, 46 Minn. 138, 48 N. W. 687; Johnson v. Johnson (Minn.) 58 N. W. 824. The judgment of the circuit court is affirmed.